DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 05/29/2020.                      .
2.	Claims 1 – 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
Domestic benefit has been claim with regards to U.S. Provisional Patent Application No. 62/861,550 filed on June 14, 2019, U.S. Provisional Patent Application No. 62/897,204 filed on September 6, 2019, and to U.S. Provisional Patent Application No. 62/908,429 filed on September 30, 2019.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 05/29/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 05/29/2020, 8/21/2020, 11/18/2020 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/29/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 7 - 8, 14 – 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (R1-1907345,  Design of PDCCH-based Power Saving Signal and Channel,  Reno, USA, May 13th – 17th, 2019) in view of CMCC (R1-1812891, Discussion on CSI report enhancement for CDRX,   Spokane, USA, November 12th – 16th, 2018).
 	Regarding claim 1, Apple discloses: A user equipment (UE) (Introduction, 2nd line, PDCCH power saving signal/channel in UE specifically configured) comprising: 
 	a transceiver configured (throughout the entire introduction the UE is mentioned as performing the different steps, hence it inherently possess a transceiver to carry out the receiving and transmission of the various signals ) to: 
 	receive configurations for (i) a drx-onDurationTimer corresponding to an ON duration of a discontinuous reception (DRX) cycle (see page 10/12, observation 9, 5th line, that is configuration is sent to the UE (DRX has to be configured between the UE and base station) one such configuration is the “drx-ondurationtimer”), (ii) search space sets for reception of a physical downlink control channel (PDCCH)  (page 9/12, section 2.6, search space for monitoring the PDCCH )prior to the ON duration of the DRX cycle (page 9/12, section 2.6 and section 2.4.2 along with table 3: “00”, that is the search space for PDCCH monitoring is outside the active time which is associated with the ON duration timer, that is the indicator of 00 in the DCI tells the UE to keep monitoring the PDCCH in the search space and then move to the Active time (Ondurationtimer). Also see the last sentence of observation 8)  

 	 receive the PDCCH, wherein the PDCCH provides a DCI format (Page 5/12, section 2.3, the DCI format is indicated by the PDCCH and is received by the UE to be decoded, see figure 3) that includes a field indicating whether or not to start the drx-OnDurationTimer; and (Page 8/12, section 2.4.2, that is the DCI is received outside of the active time (Ondurationtimer), table 3 indicates the skipping signal carried in the DCI , that is the skipping signal 00 is used to tell the UE to keep monitoring the PDCCH and the Ondurationtimer is necessary to be started since traffic is imminent. The skipping signal in table 3 also  tells the UE skip monitoring of the PDCCH and hence the onDurationtimer is not necessary, that is the UE can continue to sleep) [the assertion of the above interpretation is seen in supporting reference of 3gpp (TR 38.840 V2.0.0, 2019-05, Release 16), page 56, penultimate paragraph, that is, if the PDCCH monitoring is skipped the onDurationtimer does not start based on the configuration information sent to the UE, on the other hand it is implied that the onDuration timer is started if the PDCCH is being monitored) 
 (2.4.2, second paragraph, the UE is skipping the DRX ON duration timer, that is not starting the ON duration timer) [the assertion of the above interpretation is seen in the reference of 3gpp (TR 38.840 V2.0.0, 2019-05, Release 16), page 56, penultimate paragraph, that is, if the PDCCH monitoring is skipped the onDurationtimer does not start based on the configuration information sent to the UE, on the other hand it is implied that the onDuration timer is started if the PDCCH is being monitored. NOTE: A processor is inherently implied throughout the document of APPLE in order to perform such complex operation and a transceiver present to transmit and receives such signals) 
	The reference of Apple does not deal primarily with CSI-RS when the Ondurationtimer is not started but it is stated in section 2.4.2 second paragraph that when the timer is skipped (not started, also supported in 3gpp (TR 38.840 V2.0.0, 2019-05, Release 16), page 56 ) the UE is not supposed to transmit CSI, this is interpreted as  a possibility that the CSI could have been transmitted hence providing for the combination of the secondary reference that follows below.
	Apple does not disclose: (iii) a first set of channel state information reference signal (CSI-RS) resources, (iv) synchronization signals/physical broadcast channel (SS/PBCH) blocks, and (v) a physical uplink control channel (PUCCH) resource, and
 	determine reception occasions for the first set of CSI-RS resources during the ON duration, 

 	wherein the processor is further configured to determine a CSI report based on a reception occasion from the at least one of the reception occasions, and wherein the transceiver is further configured to transmit a PUCCH with the CSI report using the PUCCH resource during the ON duration.
	Such teaching is seen in the reference f CMCC: 
 (iii) a first set of channel state information reference signal (CSI-RS) resources, (Last paragraph on the second page) (second page, section 2, line 2, CSI report can be sent on the PUCCH;  last sentence on the 3rd paragraph “PUCCH resources”. Also see 4th page , lines 6 – 8 of the section entitled: “Periodic CSI-RS as the measurement resource:”), and
 	determine reception occasions for the first set of CSI-RS resources during the ON duration, (see page 4 entitled : “Periodic CSI-RS as the measurement resource:” , resources are configured for the CSI, during “on duration” in figure 3,where the UE receives the CSI-RS are known as occasions. On each particular occasion the UE is able to receive the CSI and perform measurement ) 
 	wherein the transceiver is further configured to receive the first set of CSI-RS resources or the SS/PBCH blocks during at least one of the reception occasions,  (see page 4 entitled : “Periodic CSI-RS as the measurement resource:” , resources are configured for the CSI, during “on duration” in figure 3,where the UE receives the CSI-RS are known as occasions. On each particular occasion the UE is able to receive the CSI and perform measurement )
 	wherein the processor is further configured to determine a CSI report based on a reception occasion from the at least one of the reception occasions, (see figure 3, the purple arrows signifies the CSI resource and  report, the report is generated based on the reception of the CSI signal to be measured on a given occasion) and wherein the transceiver is further configured to transmit a PUCCH with the CSI report using the PUCCH resource during the ON duration. (last diagram of figure 3, the CSI report occasion is shifted so it falls under the “on duration” and is sent on the PUCCH “CSI report PUCCH setting”; see 2nd line under section 2 of the second page).
 	Both apple and CMCC does not explicitly discloses: (iv) synchronization signals/physical broadcast channel (SS/PBCH) blocks, however both references deals with gNB which entails 5G communication and operates on the basis of  sending SS/PBCH blocks for synchronization purposes (this is a pre-functionary step that always occurs in 5G communication ) such assertion can be seen in the reference of:
	A.	Harada et al. (US 2021/0250115 A1), ¶ 0024.
	B.	Nangia et al. (US 2019/0053174 A1), ¶ 0023
    	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apple’s system in view of CMCC. The motivation for making the above modification would have been CSI report enhancement procedure for C-DRX (see first line of section 2 on the second page of CMCC).
	 
 	Claims 8 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

 	Regarding claim 7, CMCC further discloses: The UE of Claim 1, wherein the processor is further configured to determine the reception occasion to be one of a last reception occasion from the at least one of the reception occasions during DRX active time, and the reception occasion from the at least one of the reception occasions during the ON duration outside the DRX active time. (See figure 3 on the 4th page, the first diagram:  indicates the  “on duration” also known as the active time. See second diagram:  the reception occasion of the CSI is the last one under the 8ms (first purple arrow in the second diagram). Also outside the active time (that is outside the ON duration of the first diagram)  another reception occasion is present , that is the second purple arrow in the second Diagram).

 	Claims 14 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

2.	Claims 2, 9  and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (R1-1907345,  Design of PDCCH-based Power Saving Signal and Channel,  Reno, USA, May 13th – 17th, 2019) in view of CMCC (R1-1812891, Discussion on CSI .
	Regarding claim 2, Apple in view of CMCC discloses: The UE of Claim 1 (See rejected claim 1).
	Apple in view of CMCC does not disclose: wherein the transceiver is further configured to receive a configuration for a parameter enabling or disabling transmission of the PUCCH. However in the same field of endeavor Dalsgaard discloses the above feature see ¶ 0036 (latter half) , that is disabling/enabling the UL transmission with regards to PUCCH usage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apple’s system in view of CMCC and Dalsgaard. The motivation for making the above modification would have been for the UE to increase power saving opportunities (see latter part of ¶ 0036 of Dalsgaard).

	Claims 9 and 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Allowable Subject Matter
1.	Claims 3 – 6, 10 – 13 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463